Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-6-2005

Flowers v. Lebanon Cty Prison
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3039




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Flowers v. Lebanon Cty Prison" (2005). 2005 Decisions. Paper 898.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/898


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-157                                                      NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                    NO. 03-3039
                                 ________________

                              FRANK FLOWERS, JR.,

                                                 Appellant
                                          V.

                      LEBANON COUNTY PRISON; CHAD
                         EBERSOLE; JOHN RUSSELL;
                            CHARLES D. JONES

                    ____________________________________

                  On Appeal From the United States District Court
                      For the Middle District of Pennsylvania
                            (D.C. Civ. No. 02-cv-00136)
                    District Judge: Honorable James M. Munley
                  _______________________________________

      Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) and
      Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6


             Before: SLOVITER, ROTH, AND AMBRO Circuit Judges.

                                 (Filed July 6, 2005)

                             _______________________

                                     OPINION
                             _______________________

PER CURIAM

     Frank Flowers, Jr. appeals from the dismissal of his complaint by the District
Court for the Middle District of Pennsylvania.

       In 2002, while an inmate at Lebanon County Prison (“LCP”), Flowers filed a civil

rights complaint raising various allegations regarding his treatment by the LCP officials

and his public defender. LCP and the public defender filed a motion to dismiss for failure

to state a claim. The District Court granted the motion and denied Flowers’ motion for

reconsideration. Flowers filed a timely notice of appeal. The Court issued an order to

show cause why the matter should not be summarily remanded to the District Court for

the District Court to grant Flowers leave to amend his complaint.

       As it stands, Flowers’ complaint clearly fails to state a claim upon which relief can

be granted, essentially for the reasons stated by the District Court. See Curtis v. Everette,

489 F.2d 516, 521 (3d Cir. 1973); Patton v. Przybylski, 822 F.2d 697, 700 (7 th Cir. 1987);

Edwards v. Balisok, 520 U.S. 641, 643 (1997). However, the District Court did not give

Flowers an opportunity to amend his complaint, or otherwise determine that any

amendment would be inequitable or futile. See Alston v. Parker, 363 F.3d 229, 235 (3d

Cir. 2004); Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir.2002). Without

expressing any opinion as to the ultimate merits of any possible amendment, we do not

find that an amendment would be inequitable or futile. Accordingly, we will not dismiss

this appeal as frivolous under 28 U.S.C. § 1915(e), and we will summarily remand the

matter to the District Court with instructions to grant Flowers leave to amend his

complaint.



                                              2